

114 HR 5641 IH: Equity in Career and Technical Education Act of 2016
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5641IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mrs. Davis of California introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 in order to improve career
			 and technical education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equity in Career and Technical Education Act of 2016. 2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 3.PurposeSection 2 (20 U.S.C. 2301) is amended to read as follows:  2.PurposeThe purpose of this Act is to support the development of and access to high-quality career and technical education programs of study that successfully prepare students for college and careers, thereby ensuring the global competitiveness of the United States and the economic self-sufficiency of the citizens of the United States..
 4.DefinitionsSection 3 (20 U.S.C. 2302) is amended— (1)by redesignating paragraphs (15) through (28) and (29) through (34) as paragraphs (16) through (29) and (31) through (36), respectively;
 (2)by inserting after paragraph (14) the following:  (15)Equity gapThe term equity gap means the gaps in participation and performance on the core indicators of performance described in section 113(b)(2) for career and technical education programs of study, as described in section 122(c)(1)(A), between student groups based on gender, race, and each of the special populations described in paragraph (31), as compared to all students served by the eligible agency or eligible recipient under this Act.; 
 (3)by inserting after paragraph (29), as redesignated by paragraph (1), the following:  (30)Self-sufficiencyThe term self-sufficiency means a wage that enables a household to meet the costs of the basic needs in the local area of the household and to build sufficient savings for the future.; and 
 (4)in paragraph (33), as redesignated by paragraph (1), by striking and instructional aids and devices. and inserting instructional aids and devices, transportation, child care, dependent care, tuition, books, supplies, and other services necessary to enable an individual to participate in career and technical education activities..
 5.Authorization of appropriationsSection 9 (20 U.S.C. 2307) is amended by striking 2007 through 2012 and inserting 2017 through 2021. 6.Within State allocationSubparagraph (B) of section 112(a)(2) (20 U.S.C. 2322(a)(2)) is amended to read as follows:
			
 (B)not less than $100,000 shall be reserved to provide technical assistance and professional development to local educational agencies on effective strategies for closing equity gaps; and.
 7.AccountabilitySection 113 (20 U.S.C. 2323) is amended— (1)in subsection (b)—
 (A)in paragraph (3)(A)— (i)in clause (i)(II), by inserting closing equity gaps and after progress toward; and
 (ii)in clause (vi)(II), by inserting close equity gaps and after levels of performance; and (B)in paragraph (4)—
 (i)in subparagraph (A)— (I)in clause (i)(II), by inserting closing equity gaps and after progress toward; and
 (II)in clause (v)(II), by inserting close equity gaps and after levels of performance; and (ii)in subparagraph (C)—
 (I)in clause (i)— (aa)by striking regarding the progress and inserting the following:
								
 regarding—(I)the progress; (bb)by striking indicators of performance. and inserting indicators of performance; and; and
 (cc)by adding at the end the following:  (II)how the eligible recipient has used funds to provide programs and support services to close the equity gaps identified under clause (ii)(II).; and
 (II)in clause (ii)— (aa)in subclause (I), by striking for the subgroups of students and all that follows through ; and and inserting by gender, by race, and for each of the special populations described in section 3(31); and; and
 (bb)in subclause (II), by striking disparities or gaps in performance and inserting equity gaps; and (2)in subsection (c)—
 (A)in paragraph (1)— (i)by striking and after the semicolon;
 (ii)by redesignating subparagraph (B) as subparagraph (C); and (iii)by inserting after subparagraph (A) the following:
						
 (B)the progress of the State in closing equity gaps and how the eligible agency has used funds to provide programs and services for eligible recipients to close such equity gaps; and; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking for the categories and all that follows through ; and and inserting by gender, race, and for each of the special populations described in section 3(31); and; and
 (ii)in subparagraph (B), by striking disparities or gaps in performance between any such category of students and the performance of all students served by the eligible agency under this Act and inserting equity gaps between any category of students described in subparagraph (A).
 8.National activitiesSection 114(d) (20 U.S.C. 2324(d)) is amended— (1)in paragraph (1)(B)—
 (A)in clause (v), by striking and after the semicolon; (B)by redesignating clause (vi) as clause (vii); and
 (C)by inserting after clause (v) the following:  (vi)individuals with expertise on the development of programs that have been effective in closing equity gaps; and;
 (2)in paragraph (2)(B)— (A)in clause (i), by inserting and have been successful in closing equity gaps after under this Act; and
 (B)in the matter preceding subclause (I) of clause (iii), by inserting , disaggregated as described in section 113(b)(4)(C)(ii)(I) and before including analyses; (3)in the matter preceding subclause (I) of paragraph (4)(A)(i), by inserting closing equity gaps and before addressing; and
 (4)in paragraph (5), by striking for providing and inserting for closing equity gaps by providing high-quality. 9.State administrationSection 121(a) (20 U.S.C. 2341(a)) is amended—
 (1)in paragraph (3), by striking and after the semicolon; (2)in paragraph (4)(B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (5)conducting an equity gap analysis..
 10.State planSection 122(c) (20 U.S.C. 2342(c)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (K), by striking and after the semicolon; (B)in subparagraph (L), by inserting and after the semicolon; and
 (C)by adding at the end the following:  (M)how funds will be used to support State technical assistance and professional development to close the equity gaps identified in section 121(a)(5);;
 (2)in paragraph (2)(E), by inserting close equity gaps and after and skills needed to; and (3)in the matter preceding subparagraph (A) of paragraph (9), by striking for special populations and inserting for closing equity gaps.
 11.State program improvementSection 123 (20 U.S.C. 2343) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by inserting , or fails to show improvement on closing any equity gap identified under section 113(c)(2)(B) for the preceding fiscal year, after upon State adjusted level of performance; and
 (ii)by inserting or close equity gaps, after adjusted level of performance,; (B)in paragraph (3)—
 (i)in subparagraph (A)— (I)in clause (ii)—
 (aa)by inserting , or in closing equity gaps, after levels of performance; and (bb)by striking or after the semicolon;
 (II)in clause (iii), by striking the period at the end and inserting ; or; and (III)by adding at the end the following:
							
 (iv)fails to show improvement on closing equity gaps for the populations identified in section 113(c)(2)(A) for 3 consecutive years.;
 (ii)by redesignating subparagraph (B) as subparagraph (C); and (iii)by inserting after subparagraph (A) the following:
						
 (B)Use of fundsAn eligible agency shall use funds made available under section 112(c) for the purposes described in section 124(b)(10) when the eligible agency—
 (i)fails to show improvement in closing equity gaps within the first program year of implementation of its improvement plan described in paragraph (1); or
 (ii)fails to show improvement on closing equity gaps for the populations identified in section 113(c)(2)(A) for 3 consecutive years.; and
 (2)in subsection (b)— (A)in paragraph (1), by inserting conduct an equity gap analysis to after shall;
 (B)in paragraph (2)— (i)by inserting , or failed to show improvement on the closing of equity gaps identified in section 113(b)(4)(C)(ii)(II), after upon local adjusted level of performance; and
 (ii)by striking (with special consideration to performance gaps identified under section 113(b)(4)(C)(ii)(II)); and (C)in paragraph (4)—
 (i)in subparagraph (A)— (I)in clause (ii)—
 (aa)by inserting in closing equity gaps or after any improvement; and (bb)by striking or after the semicolon;
 (II)in clause (iii), by striking the period at the end and inserting ; or; and (III)by adding at the end the following:
							
 (iv)fails to show improvement on closing equity gaps for the populations identified in section 113(b)(4)(C)(ii)(I) for 3 consecutive years.; and
 (ii)by adding at the end the following:  (C)Additional requirementsAn eligible entity shall require an eligible recipient receiving an allocation under this title to use not less than 10 percent of the funds made available to the eligible recipient under section 131 or 132 to meet the purposes described in section 135(b)(9) in any case where an eligible recipient—
 (i)fails to show improvement in closing equity gaps within the first program year of implementation of its improvement plan described in paragraph (1); or
 (ii)fails to show improvement on closing equity gaps for the populations identified in section 113(c)(2)(A) for 3 consecutive years..
 12.State leadership activitiesSection 124(b) (20 U.S.C. 2344(b)) is amended— (1)in paragraph (1), by inserting equity gap before assessment of the career;
 (2)in paragraph (8), by striking and after the semicolon; (3)in paragraph (9), by striking the period and inserting ; and; and
 (4)by adding at the end the following:  (10)delivering professional development, leadership, and technical assistance for eligible recipients to close equity gaps identified in paragraph (1) for any of the core indicators of performance described in section 113(b)(4)..
 13.Local plan for career and technical education programsSection 134(b) (20 U.S.C. 2354(b)) is amended— (1)in paragraph (2), by inserting closing equity gaps and after with respect to; and
 (2)in paragraph (4), by inserting the closing of equity gaps and before the integration of. 14.Local uses of fundsSection 135(b) (20 U.S.C. 2355(b)) is amended—
 (1)in paragraph (5)(A)— (A)in clause (iii), by striking and after the semicolon;
 (B)in clause (iv), by inserting and after the semicolon; and (C)by adding at the end the following:
					
 (v)effective practices to close equity gaps in career and technical education programs of study;;  (2)in paragraph (6), by striking assessment of how and inserting equity gap assessment of how; and
 (3)in paragraph (9), by inserting to close equity gaps and after provide activities. 